Citation Nr: 0712928	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a waiver of an overpayment of disability 
compensation benefits in the amount of $3,210.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Committee on 
Waivers and Compromises (COWC) of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran has requested a waiver of the $3,210.00 
overpayment of compensation benefits paid to him.  He 
contends that he had timely notified VA of the change in the 
status of his dependents which required an adjustment of his 
benefit payments, and that therefore a waiver of recovery of 
the resulting overpayment is justified.

In support of his claim, he submitted a VA Form 20-5655, 
Financial Status Report, in October 2002.  This showed 
monthly expenses that were significantly greater than his and 
his spouse's monthly income.  It also showed that he was not 
past due on any other monthly obligations, and that he had 
$10,000 in cash in the bank.  However, that report is now 
over four years old.  The Board finds that a decision based 
upon such outdated financial information cannot be made.  
Therefore, the veteran must be requested to submit an updated 
Financial Status Report.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he submit an updated VA Form 20-5655, 
Financial Status Report.  This must 
include his and his spouse's monthly 
income and expenses, as well as 
information concerning other debts, their 
payment status, and any other assets.  

2.  Once the above-requested development 
has been completed, the veteran's claim 
for a waiver of overpayment of 
compensation benefits in the amount of 
$3,210.00 must be readjudcated.  If the 
decision remains adverse to the appellant, 
he and his representative must be provided 
with a supplemental statement of the case 
(SSOC) and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

